Banke, Judge.
Perry sued for personal injuries suffered in the explosion of a zinc smelting furnace, alleging that the explosion was caused by defects in the condenser neck built by appellee Engineered Sheet Metal Products and installed by appellee Larkin Furnace Construction Company. Summary judgment was granted in favor of both defendants. Perry appeals on the ground that appellees as moving parties failed to show that the explosion was not the result of their improper design and construction of the furnace. Held:
The deposition testimony reveals that the explosion was caused by plastic tubing which had not been removed from the new condenser neck before the furnace was fired. The outer metal sleeve of the condenser neck was fabricated by Engineered pursuant to specifications provided by appellant’s employer, Southern Zinc. Larkin Furnace attached the neck to the condenser box by pouring concrete over the neck with a plastic tube inserted in the core. After the neck was attached, it was the responsibility of Southern Zinc’s employees to remove the tubing before charging the furnace. In particular, it was the sole responsibility of the shift foreman to ascertain that the tubing was removed. Perry admitted that as shift foreman he always inspected the necks and removed the tubing and stated that he had done so in this instance but saw none. It is undisputed that if the tubing had been removed the accident would not have occurred.
Thus, in support of their motions for summary judgment, appellees have submitted evidence showing that they breached no duty owed to appellant and that there was no causal connection between their conduct and the injuries suffered. Those being two indispensable elements of an action for negligence, their absence is fatal to appellant’s action against Engineered and Larkin, and the *588grants of summary judgment were proper. See Davis v. B. E. & K., Inc., 162 Ga. App. 92, 93 (3) (290 SE2d 305) (1982).
Decided May 11, 1983.
J. Eugene Wilson, for appellant.
Harry W. Bassler, John H. Hicks, J. Kenneth Moorman, Marjorie M. Rogers, for appellees.

Judgment affirmed.


Deen, P. J., concurs. Carley, J., concurs in the judgment only.